Citation Nr: 0401697	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a skin disorder of the left heel 
(characterized as hyperhidrosis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel
INTRODUCTION

The veteran had active service from July to November 1958.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied the veteran's 
claim for entitlement to service connection for a skin 
disorder of the left heel, characterized as hyperhidrosis.

The veteran provided testimony, via videoconference, at a 
hearing before a Veterans Law Judge (VLJ) from the Board of 
Veterans' Appeals (Board) in June 2003.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  In a rating decision of November 1961, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of frostbite to include a scar on the left heel.  
He was notified of this decision in a letter issued in 
December 1961 and did not appeal this determination.

2.  The additional evidence added to the record since 
December 1961 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.




CONCLUSIONS OF LAW

1.  The December 1961 decision denying service connection for 
residuals of frostbite to include a left heel scar is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of December 1961 denying 
entitlement to service connection for a left heel skin 
disorder, new and material evidence sufficient to reopen this 
claim was received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
matters decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The 
Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In any event, based on the favorable decision 
discussed below, any failure in VA's duty to notify and 
assist the veteran regarding his claim for new and material 
evidence would be harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).




Submission of New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim substantially predates August 2001, the new regulatory 
criteria are not applicable.

In a rating decision of November 1961, the RO denied 
entitlement to service connection for residuals of frostbite 
to include scarring on the left heel.  It was determined by 
the RO that the veteran's incident of frostbite had predated 
his active military service and his military service had not 
resulted in a permanent increase in severity of its 
residuals.  The veteran was notified of this decision and his 
appellate rights by letter issued in December 1961 that was 
sent to his last reported address.  This address had been 
reported on the veteran's claim received in October 1961.  He 
did not respond to this notification within one year.  There 
is no objective evidence, nor has the veteran alleged, that 
he did not receive the December 1961 notification.  This 
decision is final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in December 1961 included the 
veteran's allegations that he suffered with a chronic foot 
condition as a result of his active military service.  Also 
of record were his service medical records that included an 
entrance examination of May 1958 that found his feet were 
normal.  In October 1958, the veteran was seen for complaints 
of a painful/tender left heel.  He reported at that time a 
history of frostbite as a child in 1946.  He indicated that 
in 1946 his left foot had become black in color.  A clinical 
record of October 1958 reported a history of "painful, 
tender left heel for several years..."  Examination revealed 
hyperhidrosis of the left heel.  A narrative summary of 
November 1958 noted a medical history that since the 
frostbite injury of 1946, the veteran's left heel would 
become macerated very easily and at times the skin would 
break down.  The military physician noted that he had seen 
the veteran's left heel exhibit severe maceration.  This 
physician recommended that the veteran be separated from 
military service for this condition.  

On the veteran's Report of Medical History prepared in 
November 1958, he reported a history of foot trouble.  He 
explained that he had been treated for a sore left heel at a 
"U. S. Hospital."  The veteran also reported past treatment 
at a private facility in Decatur, Texas, and that surgical 
repair of a right knee injury had been recommended.  On his 
separation examination of November 1958, his feet were found 
to be abnormal.  The examiner remarked that the veteran's 
defect consisted of a left heel cicatrix that was atrophic 
and nonadherent.  It was found that this defect was a 
residual of frostbite in 1946.

Since the December 1961 decision, VA has received a private 
physician's letter of April 2001.  This physician noted that 
the veteran had a history of frostbite with complaints of 
increased sensitivity to heat, cold, and pain in his feet.  
The veteran also complained of a rash on his feet that had 
developed since his frostbite injury.  Examination revealed 
superficial fungal infection and hypesthesis in the feet 
consistent with nerve damage to the feet.  No symptoms of 
peripheral vascular disease were found.  The physician found 
that cold sensitivity could lead to increased sensation in 
the veteran's feet.

The veteran has also provided testimony at hearings before a 
VA Decision Review Officer (DRO) in April 2002 and before a 
VLJ in June 2003.  He claimed that his left heel had become 
tender, raw, and inflamed after participating in long marches 
during his active service.  He asserted that he had not 
suffered with any foot problems or residuals of frostbite 
prior to his military service.  In fact, he alleged that he 
was not sure he had ever suffered with frostbite.  He 
testified that during treatment in military service he had 
apparently told the physician his foot had turned black 
during childhood and then this physician informed the veteran 
he had incurred frostbite in the left foot based on this 
description.  The veteran acknowledged that frostbite 
injuries were a common occurrence in the area he was raised 
as a child.  He testified that he had continued to suffer 
with left heel problems ever since his military service, but 
had not sought medical treatment for it since his military 
physicians had told him there was no treatment available that 
would alleviate his condition.

The Board finds that the evidence received since December 
1961 is new and material in that it provides new evidence 
that the symptoms of the veteran's left heel skin condition 
had not existed prior to military service.  This evidence was 
not before VA in December 1961.  For this reason, the Board 
finds that the evidence added to the record since December 
1961 is so significant that it must be considered in order to 
fairly decide the claim on appeal.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a skin 
disorder of the left heel (characterized as hyperhidrosis) 
having been submitted, the claim is reopened.


REMAND

A review of the claims file indicates that there is no 
medical opinion of record that has discussed whether there is 
any relationship between the veteran's current left heel 
condition and his experiences during active service, 
particularly participating in long marches.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that when there is evidence of a chronic disorder during 
military service, VA's duty to assist requires that a medical 
examination and opinion be obtained that discusses the 
relationship between the veteran's in-service and current 
conditions.  Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); see 
also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  In addition, VA adjudicators cannot 
base their decisions on their own unsubstantiated medical 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
On remand, the veteran should be afforded the appropriate VA 
examination in order to determine whether any medical nexus 
exists between his current left heel disorder and his in-
service complaints.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should conduct a review of the 
claims file and ensure that no other 
notification or development action is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication of the claim.  
2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a cold weather 
injury examination to determine the 
existence and etiology of any left heel 
skin disorder.  Send the claims folder to 
the examiner for review.  Please provide 
the examiner with the following 
instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has testified that his left 
foot turned black during his childhood in 
1946 and his military physician later 
informed him that this had been the 
result of frostbite.  He claims that he 
did not suffer any type of left foot 
problems until his active military 
service.  The veteran has testified that 
during long marches in the military he 
started to develop left heel problems to 
include symptoms of tenderness, pain, and 
inflammation.  He alleges that these 
symptoms have continued to the present 
time.  
The veteran's military entrance 
examination of May 1958 found his feet to 
be normal.  The service medical records 
dated in October and November 1958 note a 
reported history of frostbite during 
childhood in 1946.  A clinical record of 
October 1958 reported a history of 
"painful, tender left heel for several 
years..."  Examination revealed 
hyperhidrosis of the left heel.  
After a review of the medical evidence in 
the claims file, the examiner should 
answer the following questions:
a.	Does the veteran currently suffer 
with any type of left heel 
disability, to include a skin 
disorder?  If so, please provide 
all appropriate diagnoses.
b.	If so, is it at least as likely 
as not (i.e., is there at least a 
50 percent probability) that any 
current left heel disability, to 
include a skin disorder, had its 
onset during active military 
service or is related to any in-
service disease or injury?  
c.	If not, did the circumstances of 
the veteran's military service 
(to include long marches) 
aggravate a pre-existing 
foot/skin disorder beyond its 
natural course?  Is the veteran's 
current left foot/skin disorder 
in any way related to his period 
of active military service?  
Please provide a rational for 
your opinion(s).
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

If the veteran fails to report for his 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
his last known address.  Thereafter, the 
claims file should be referred to the 
appropriate VA healthcare professional in 
order to provide the requested opinions 
based on a document review of the claims 
file.

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  With 
respect to the adjudication of claim 
based on aggravation, involving any pre-
existing condition and the application of 
the presumption of soundness, the 
interpretation as explained under Cotant 
v. Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003 (July 16, 2003), must 
be followed.  If the decision with 
respect to the this claim remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2003).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



